Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 7-10, the applicant asserts that “At least for the foregoing reasons, ISLAM, alone, or in any proper combination with JEONG fail to disclose, suggest, or render obvious all of the limitations of the amended claim 1. Thus, the amended claim 1 of the application is allowable over ISLAM, alone, or in any proper combination with JEONG.” Examiner respectively disagrees. 


"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
As indicated by the claim “at least part of the N time slots are continuous or discontinuous”, the broadest reasonable interpretation would be the resource for the N time slots being continuous or discontinuous, which is indicated by in par. 60 of JEONG, “…resource reservation unit…includes multiple symbols or slots which are continuous or discontinuous”. 
And as indicated by par. 85 of ISLAM, “…dynamically changing the slot format, i.e. dynamically adjusting how the slot is subdivided as between uplink and downlink transmissions, a slot format indication (SFI) is transmitted from the network to a group of UEs. The SFI is received and processed by the UEs, and transmissions/receptions are performed by both the network in accordance with the conveyed SFI. There are a plurality of possible slot formats, and each value of the slot format indication is associated with a particular slot format…”, there are multiple slots and that multiple slots being reserved or allocated resources as indicate by par. 84 of ISLAM, “… A fixed or semi-static resource allocation as between DL, UL, guard, unknown or reserved/other . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the specific location relationship that at least part of the N time slots are continuous”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-14, 17-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 20190089584 as supported by provisional app. 62559479 filed on 09/15/2017) in view of JEONG et a. (US 20150326492).

Regarding claims 1, 14, ISLAM teaches a method of time slot indication, applied to a terminal device, comprising: 
acquiring N pieces of format indication information from first control information sent from a network side (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein N is an integer greater than or equal to 1 (par. 98, N>=1); 
determining N time slots corresponding to the N pieces of format indication information in the first control information (par. 94, 109, when N=10, the SFI indicates the slot format of 0, 2, 4, 6, 8 for even index and 1, 3, 5, 7, 9 for odd index); and 
determining formats of the N time slots based on the N pieces of format indication information (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
(par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated).
However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
But, JEONG in a similar or same field of endeavor teaches wherein at least part of the N time slots are continuous or discontinuous (par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 
 
Regarding claims 4, 17, ISLAM teaches the method of claim 1, wherein, the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown).  

Regarding claims 5, 18, ISLAM teaches the method of claim 1, further comprising: before acquiring the N pieces of format indication information from the first control information sent from the network side, determining at least one time slot of a first type based on second configuration information sent from the network side or a predefined configuration (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown), wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown).  

Regarding claims 6, 19, ISLAM teaches the method of claim 1, wherein determining the N time slots corresponding to the N pieces of format indication information in the first control information comprises: the N pieces of format indication information in the first control information correspond {YB:00931799.DOCX } -19-to N time slots of a first type (par. 100, 109, slots can be DL, UL, unknown).  

Regarding claims 7, 20, ISLAM teaches the method of claim 5, wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).  

Regarding claims 8, 21, ISLAM teaches a method of time slot indication, applied to a network device, comprising: 
sending first control information containing N pieces of format indication information to a terminal device (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein the N pieces of format indication information correspond to N time slots of the terminal device (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated).
  However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
(par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 

Regarding claim 11, 24, ISLAM teaches the method of claim 8, wherein the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown). 

Regarding claim 12, 25, ISLAM teaches the method of claim 8, further comprising: before sending the first control information comprising the N pieces of format indication information to the terminal device, sending second configuration information to the terminal device (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown), wherein the second configuration information is used for the terminal device to determine at least one time slot of a first type, wherein, the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown). 

Regarding claim 13, 26, ISLAM teaches the method of claim 12, wherein the time slot of the first type is a time slot containing an {YB:00931799.DOCX } -20-unidentified portion (par. 87, 109, unknown symbols).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM et al. (US 20180309513) teaches SFI index 1 indicate slot formats for the upcoming two slots while SFI index 2 indicate formats for the upcoming 4 slots (par. 222).

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/05/2020